   Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 1 of 38




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

THE DREAM DEFENDERS, THE
BLACK COLLECTIVE, et al.,                   Case No.: 4:21-cv-191
                       Plaintiffs,
     v.
RON DESANTIS, et al.
                       Defendants.

          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
           MOTION FOR PRELIMINARY INJUNCTION
          OR, ALTERNATIVELY, FOR FURTHER RELIEF
       Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 2 of 38




                                            TABLE OF CONTENTS
I.     INTRODUCTION ...............................................................................................................3

II.    FACTUAL BACKGROUND ..............................................................................................7

       A.        Section 15 Expands Existing Riot Offenses and Defines New Offenses. ...............7

       B.        The Legislature Understood Section 15 To Expose Peaceful Protestors to
                 Criminal Liability. ....................................................................................................9

       C.        Section 15 Has Chilled Plaintiffs’ Speech and Required Them to Divert
                 Resources. .............................................................................................................. 11

III.   ARGUMENT .....................................................................................................................15

       A.        Plaintiffs Are Likely to Succeed on the Merits of Their Claim That Section
                 15 Is Unconstitutionally Vague and Overbroad. ....................................................16

                 1.         Plaintiffs satisfy Article III standing and have sued the proper
                            defendants. .................................................................................................16

                 2.         Section 15 is unconstitutionally vague. .....................................................19

                 3.         Section 15 is unconstitutionally overbroad. ...............................................24

                 4.         The proscription of First Amendment freedoms is not severable
                            from the remainder of Section 15. .............................................................31

       B.        Plaintiffs Will Suffer Irreparable Harm Without Court Intervention. ....................32

       C.        Plaintiffs’ Injury Without Injunctive Relief Outweighs Any Potential Harm
                 To Defendants, And The Requested Injunction Is In The Public Interest..............34

IV.    CONCLUSION ..................................................................................................................36




                                                                   i
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 3 of 38




                               I.   INTRODUCTION

      In the summer of 2020, following the murder of George Floyd, protestors in

Florida and across the country took to the streets to voice their opposition to police

violence against Black people and the over-use of public funding for police

departments relative to other public-safety measures. These demonstrations were

overwhelmingly non-violent. While counter-protestors or aggressive police engaged

in violence against protestors, instigating chaos at a few actions1 despite the explicit

intentions and peacekeeping efforts of organizers—including several of the Plaintiff

organizations—any violent behavior was punishable under existing Florida laws and

in several cases was met with arrest and prosecution.2

      Nevertheless, on April 19, 2021, Florida’s legislature enacted HB1, a law that

deters and punishes peaceful protests and was created in direct response to the

summer’s demonstrations. The legislative proposal which led to HB1 was unveiled

by Governor DeSantis on September 21, 2020, and was titled “Combatting Violence,




1
  Sarah Blaskey & Nicholas Nehamas, ‘They ignited the situation’: Fort Lauderdale
police cracked skull of peaceful protester, Miami Herald (updated Jun. 3, 2020 11:25
AM),
https://www.miamiherald.com/news/local/community/broward/article243193481.h
tml.
2
  Megan Reeves, Hillsborough prosecutors charge dozens more in connection to
May       protests,       Tampa       Bay       Times       (Jul.     3,      2020),
https://www.tampabay.com/news/crime/2020/07/03/hillsborough-prosecutors-
charge-dozens-more-in-connection-to-may-protests/.

                                           3
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 4 of 38




Disorder, and Looting, and Law Enforcement Protection Act.”3 During its unveiling,

Governor DeSantis promised to have “a ton of bricks rain down on” protestors.4 On

the day he signed HB1 into law, he called it “the strongest anti-rioting, pro-law

enforcement piece of legislation in the country.”5

      Although HB1 is unconstitutional in its entirety, Plaintiffs specifically seek to

preliminarily enjoin HB1’s central enforcement mechanism: Section 15. Section 15

is a guilt-by-association “round-up” provision which Plaintiffs reasonably read as

expanding the definition of “riot” far beyond its common-law roots. It gives police

discretion to arrest an individual who “willfully participates in a violent public

disturbance involving an assembly of three or more persons, acting with a common

intent to assist each other in violent and disorderly conduct….” Fla. Stat.

§ 870.01(2). However, Section 15 fails to clarify (1) whether violence among a few

at a demonstration renders the entire event a “riot,” (2) who must share a “common

intent to assist each other in violent and disorderly conduct,” and (3) whether a non-

violent demonstrator can be considered as “willfully participating” in a violent




3
  Video, Gov. Ron DeSantis Sept. 21, 2020 Press Conf. on Law Enf’t Legis., Fla.
Channel (Sept. 21, 2020), https://thefloridachannel.org/videos/9-21-20-press-
conference-on-law-enforcement-legislation/.
4
  Id. at 7:17–7:43.
5
  Gov. DeSantis Signs Florida’s ‘Anti-Riot’ Bill into Law, NBC Miami (updated Apr.
20, 2021 9:19 AM), https://www.nbcmiami.com/news/local/govdesantis-signs-
floridas-anti-riot-bill-into-law/2431822/.

                                          4
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 5 of 38




public disturbance simply because violence occurs among others who are in close

proximity. Because of these ambiguities, Section 15 provides Defendants discretion

to subjectively interpret Section 15 and selectively arrest anyone willfully

participating in a protest, if and where violence occurs, based solely on the intent

and acts of others. Section 15 can thus be reasonably interpreted as a guilt-by-

association law incompatible with the First Amendment.

      Other sections of HB1 also rely on Section 15’s expansive “riot” definition.

For example, Section 18 provides an affirmative defense in civil actions for

“personal injury, wrongful death, or property damage” of “a [riot] participant.”

Section 18 thus emboldens counter-protestors to use their vehicles as weapons.

Indeed, protestors have increasingly faced vehicles plowing into crowds—a move

that has been encouraged by some legislators supporting HB1. Meanwhile, protest

leaders—the victims of these incidents—have been arrested on the scene as a result.

E.g., Dream Defenders Decl. ¶ 28.

      Plaintiffs and their members are reasonably frightened, not only because they

could be arrested and held without bail for peacefully demonstrating, but also

because given Section 15’s interaction with Section 18, it is more likely that

Plaintiffs and their members could be seriously injured or killed by people who

disagree with their message. Consequently, Plaintiffs and their members have

canceled or modified planned activities and diverted resources from their regular



                                         5
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 6 of 38




activities to respond to the law. Enjoining Section 15 would block HB1’s vague and

overbroad guilt-by-association effect and curtail the effectiveness of other provisions

relying on Section 15, including Section 18.

      Plaintiffs have a strong likelihood of success because the plain text of Section

15 is vague and overbroad: it lends itself to subjective interpretation and provides no

fair notice of what it proscribes. Moreover, it can reasonably be read as prohibiting

a substantial amount of constitutionally-protected conduct. This deprivation of First

Amendment rights constitutes irreparable injury. Defendants have no legitimate

interest in enforcing an unconstitutional law and cannot identify any harm they or

the public will suffer if an injunction issues. Accordingly, Plaintiffs ask this Court to

preliminarily enjoin Section 15.6




6
  The Executive Director for the Department of Law Enforcement at the Broward
County Sheriff’s Office, over which Defendant Sheriff Tony presides, has stated
HB1 will not change its enforcement practices. See ECF 1, Complaint ¶ 112.
However, all Defendants have repeatedly stated they lack “authority to agree that
any portion of House Bill 1 is unconstitutional or to agree not to enforce laws that
the Complaint alleges each Defendant is responsible for enforcing.” See ECF 61 ¶
4.f.; ECF 63 at 2. Even taking the statements by the Broward County Sheriff’s
Office at face value, a government agency’s non-binding extra-judicial promises not
to enforce a law do not moot a request for injunctive relief. See, e.g., Roman Cath.
Archdiocese of N.Y. v. Sebelius, 907 F. Supp. 2d 310, 327 (E.D.N.Y. 2012) (injunctive
relief appropriate when government has not made “a formally announced change to
official government policy”).



                                           6
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 7 of 38




                         II.   FACTUAL BACKGROUND

A.    Section 15 Expands Existing Riot Offenses and Defines New Offenses.

      Before HB1, Florida proscribed rioting under its common-law definition,

which required that any person guilty of riot share the common intent to promote

violent and disorderly conduct. The law is under Fla. Stat. § 870.01(2), originally

enacted in 1832 and (until HB1) last revised in 1971. It provides: “All persons guilty

of a riot, or of inciting or encouraging a riot, shall be guilty of a felony of the third

degree[.]” Fla. Stat. Ann. § 870.01 (1971). Because the word “riot” was undefined,

Florida’s Supreme Court borrowed its common-law definition:

      a tumultuous disturbance of the peace by three or more persons,
      assembled and acting with a common intent, either in executing a
      lawful private enterprise in a violent and turbulent manner, to the terror
      of the people, or in executing an unlawful enterprise in a violent and
      turbulent manner.

State v. Beasley, 317 So. 2d 750, 752 (Fla. 1975).

      The primary substantive change the legislature made by revising § 870.01 via

Section 15 was arguably to substantially expand the scope of “riot.” The definition

can now be reasonably interpreted as encompassing not only those with the

“common intent” to commit violence, but also those who willfully participate in a

disturbance that turns violent, even if they lack the intent to—and do not—commit

any violence themselves. Fla. Stat. § 870.01(2) (2021).




                                           7
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 8 of 38




      Section 15 was also created to define new offenses that enhance police

discretion to arrest non-violent protestors. Fla. Stat. § 870.01(2)–(5). It amends

§ 870.01 to define and expand previously uncodified offenses of (as relevant here)

“riot” and “inciting a riot,” and create new offenses for “aggravated rioting” and

“aggravated inciting of a riot.”

      A person commits a “riot” under Section 15 if they willfully participate in a

violent public disturbance involving an assembly of three or more persons who share

a common intent to assist each other in violent and disorderly conduct resulting in:

(a) injury to another person; (b) damage to property; or (c) imminent damage of

injury to another person or damage to property. Id. § 870.01(2). This is a third-degree

felony, punishable by up to five years in prison. Id. § 775.082(3)(e).

      A person commits the new crime of “inciting a riot” if they willfully incite

another to participate in “a riot,” resulting in a riot or imminent danger of a riot. Id.

§ 870.01(4). This offense is also a third-degree felony, punishable by up to five years

in prison and a $5,000 fine. Id.; id. §§ 775.082, 775.083.

      Unlike all other third-degree felonies in Florida, which allow an individual to

post an initial bond upon being charged,7 Section 15 requires that arrestees be held


7
  All other third-degree felonies under Broward County’s bond schedule have an
initial bond of $1,000 if no bond is outlined in the schedule. Where the bond is
outlined, the amount varies by charge. 17th Jud. Cir. Admin. Order No. 2019-98-
Crim,        at      2      (Dec. 11, 2019),      http://www.17th.flcourts.org/wp-


                                           8
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 9 of 38




without bail until they are brought before a judge. Id. § 870.01(6). Accordingly,

protestors charged with riot or inciting a riot will remain in jail for hours or days, in

some cases merely for exercising their First Amendment freedoms.8

      The new crimes of “aggravated rioting,” Fla. Stat. § 870.01(3), and

“aggravated inciting a riot,” id. § 870.01(5), are both second-degree felonies,

punishable by up to 15 years in prison. Likewise, both new offenses depend on

Section 15.

B.    The Legislature Understood Section 15 To Expose Peaceful Protestors to
      Criminal Liability.


content/uploads/2019/12/2019-98-Crim.pdf. All other third-degree felonies under
Hillsborough County’s bond schedule have an initial bond of $2,000. 13th Jud. Cir.
Admin.       Order      No.      S-2021-025,      at      4   (Apr.     20,    2021),
https://www.fljud13.org/Portals/0/AO/DOCS/S-2021-025.pdf. And all other third-
degree felonies under Escambia County’s bond schedule have a recommended initial
bond of $2,500. 1st Jud. Cir. Admin. Order No. ECAD2018-01 (Feb. 27, 2018), at
6,
https://www.firstjudicialcircuit.org/sites/default/files/document_library/ECAD%20
2018-01%20Bond%20Schedule%20-%20Escambia%20County.pdf.                      In Leon
County, a $5,000 bond applies to third-degree felony burglary charges, a $2,500
bond applies to third-degree felony drug charges, and a $1,000 bond applies to all
other third-degree felony charges. 2d Jud. Cir. Admin. Order No. 2019-5 (Mar. 22,
2019),                                     at                                  13–14,
https://cvweb.leonclerk.com/public/clerk services/official records/download docu
ment.asp?book=5298&page=1677.
8
  Further, the broad “riot” definition enhances penalties for new and existing crimes
if committed during a “riot,” including Assault (Fla. Stat. § 784.011), Aggravated
assault (id. § 784.021), Battery (id. § 784.03), Aggravated battery (id. § 784.045),
Mob intimidation (id. § 784.0495), Assault or battery of law enforcement officers
(id. § 784.07), Burglary (id. § 810.02), Theft (id. § 812.014), and Unlawful
assemblies (id. § 870.02). These enhanced penalties, and Section 18 would be
ineffective if Section 15 is enjoined.

                                           9
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 10 of 38




      Several legislators, including the bill’s co-sponsors, Representative Juan

Fernandez-Barquin and Senator Danny Burgess, admitted the law could expose

peaceful protestors to arrest or prosecution. During a hearing before the House

Criminal Justice and Public Safety Subcommittee on January 27, 2021,

Representative Fernandez-Barquin explained: “[w]hen an individual is in a group,

that individual loses their personal sense of responsibility.” Video: Jan. 27, 2021, H.

Criminal     Just   &     Pub.    Safety    Subcomm.        Hearing     at   3:53–4:39,

https://thefloridachannel.org/videos/1-27-21-house-criminal-justice-public-safety-

subcommittee/. He continued: “above all, at that moment, they need to be

responsible for their actions. If they are in a large group, and they see all these other

individuals committing violence—I mean, the switch should go off in their head to

stop what they’re doing and just get out of the situation.” Id. at 19:03–20:09. Thus,

Representative Fernandez-Barquin, at least, understood, and stated that, one purpose

of HB1 was “to hold the individuals in groups to a higher sense of responsibility,

hence the harsher sentences.” Id. at 7:10–7:26.

      Lawmakers opposing the bill highlighted its significant constitutional

infirmities. Representative Andrew Learned explained that Section 15 could

“expand[] the definition of a rioter to everyone in the crowd, regardless of their own




                                           10
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 11 of 38




individual behavior.”9 He remarked if he and other legislators could interpret Section

15 differently, “then judges, States’ Attorneys, and police on the street will [also]

have different interpretations.”10 Senator Gary Farmer expressed similar concerns,

noting: “this language could be used, and interpreted, and applied in a way to subject

peaceful protestors to punishment for crimes that they simply happened to be present

for. And it just goes too far.”11 No amendments were made to the “riot” definition to

address these concerns.

C.     Section 15 Has Chilled Plaintiffs’ Speech and Required Them to Divert
       Resources.

       Section 15’s text and legislative record lead Plaintiffs to believe their members

could be liable for participating in a protest where some persons become violent,

regardless of their members’ actions or intent. Plaintiffs reasonably read the “riot”

definition, and the new offenses relying on it (i.e., “aggravated riot,” “inciting a riot,”

and “aggravated inciting a riot”), to expose their members to criminal liability

merely for being part of a protest. See The Black Collective Decl. ¶ 17 (“The Black

Collective have read Section 15 and become fearful of arrest merely for participating



9
    Video: Mar. 10, 2021, H. Judiciary Committee at 2:07:53–2:08:03,
https://thefloridachannel.org/videos/3-10-21-house-judiciary-committee/ (emphasis
added).
10
   Id. at 2:07:53–2:08:47.
11
    Video: Apr. 9, 2021, S. Committee on Appropriations at 1:45:10–1:45:26,
https://thefloridachannel.org/videos/4-9-21-senate-committee-on-appropriations-
part-1/.

                                            11
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 12 of 38




in a non-violent protest.”); BLMA Broward Decl. ¶ 21 (Section 15 “allows police

officers far too much discretion to arrest non-violent protestors… if anything at a

protest goes wrong”); Chainless Change Decl. ¶ 12 (“Chainless Change fears that

law enforcement will disproportionately and discriminately target its community.”);

Dream Defenders Decl. ¶ 14; Northside Coalition of Jacksonville (“Northside”)

Decl. ¶¶ 14, 17.

      Due to Section 15, Plaintiffs have canceled, modified, or postponed numerous

planned events for fear of arrest or injury. BLMA Broward Decl. ¶ 22; Chainless

Change Decl. ¶ 12; Dream Defenders Decl. ¶¶ 11, 27; Northside Decl. ¶ 15; The

Black Collective Decl. ¶¶ 8–10. For example, Plaintiff Dream Defenders canceled

demonstrations around the trial of police officer Derek Chauvin for the murder of

George Floyd.12 Dream Defenders Decl. ¶¶ 20–21. It has also canceled other

demonstrations to protect its members from violence, a concern that is well founded

as in the few instances Dream Defenders has participated in demonstrations, it has

seen increased threats to its members’ physical safety, id. ¶¶ 29–30,13 including from

legislators encouraging drivers to plow into the crowd.


12
   The only demonstration organized by Dream Defenders was a somber vigil for
George Floyd following the verdict in the trial of Derek Chauvin held by one Dream
Defenders chapter (known as a “squaDD”) in Pensacola, Florida. Dream Defenders
Decl. ¶ 22.
13
   In at least three separate instances during HB1’s promotion, Dream Defenders
experienced cars intentionally running into assembled protestors. Id. ¶ 28. Each time,


                                         12
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 13 of 38




      Similarly, Chainless Change has stopped engaging in direct actions because

its leaders are fearful for their members who, because of their previous involvement

with the criminal legal system, are at heightened risk of targeting by police.

Chainless Change Decl. ¶ 12. BLMA Broward canceled a planned march scheduled

for the one-year anniversary of its May 31, 2020 protest out of fear its members

would be subject to arrest under Section 15. BLMA Broward Decl. ¶ 23. Members

of the NAACP Florida State Conference and its local branches have also refrained

from protest, fearing arrest and prosecution. Marie Rattigan Decl. ¶¶ 7–10; Devan

Vilfrard Decl. ¶¶ 12–13.

      In addition to canceling demonstrations, Plaintiffs have been forced to divert

resources to make additional expenditures. For example, Chainless Change diverted

resources to bolster its security for future demonstrations in the event counter-

protestors or police cause its members bodily harm. Chainless Change Decl. ¶ 16.

       Plaintiffs have also been forced to divert time and scarce resources to respond

to issues raised by HB1. For example, Northside has been forced to spend time and

resources identifying new legal observers and additional peacekeepers. Northside

Decl. ¶ 23. The Black Collective has hired paid canvassers and trained multiple


Black protest leaders were arrested while the drivers were let go. Id. Plaintiffs
reasonably read Section 18 as jeopardizing their lives and safety by shielding against
civil liability those who would injure or kill them. BLMA Broward Decl. ¶ 26;
Chainless Change Decl. ¶ 16; Dream Defenders Decl. ¶ 32; Northside Decl. ¶¶ 24–
25; The Black Collective Decl. ¶ 25.

                                         13
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 14 of 38




volunteers to approach people in majority Black communities to discuss the impact

of Section 15. The Black Collective Decl. ¶¶ 18–20. However, because of HB1’s

vagueness and overbreadth, The Black Collective is unclear what would violate HB1

and what would be permissible. Thus, even with substantially increased efforts, it

cannot communicate how to safely demonstrate. Id. ¶ 22.

      Even with these measures, Plaintiffs have seen a considerable decline in

member participation at their recent demonstrations. On May 19, 2021, BLMA

Broward attended a protest organized by Fight for 15 which demanded a $15-

minimum-wage. Only approximately 15 people attended; similar protests

historically attracted 50–100 people. BLMA Broward Decl. ¶ 25. Plaintiffs’

members fear emboldened counter-protestors will become violent, creating

situations where police feel entitled to arrest otherwise non-violent demonstrators

for having to defend themselves. Id. ¶ 26; Northside Decl. ¶¶ 17, 19, 24. Indeed,

many of Plaintiffs’ members have stopped encouraging family and friends to attend

demonstrations feeling responsible to protect the young people they organize. E.g.,

Dream Defenders Decl. ¶ 36. Because of fears and unpredictability brought on by

HB1, Plaintiffs have evaluated ways to seek protection from white allies to avoid

being targeted. Chainless Change Decl. ¶ 18.

      Before HB1, Florida law already penalized violence and property

destruction—penalties that were enforced during the 2020 racial justice protests—



                                        14
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 15 of 38




so Plaintiffs reasonably assume HB1 must serve additional purposes. Dream

Defenders Decl. ¶¶ 10–11, 15; Black Collective Decl. ¶ 14. Because Section 15

allows for wide-sweeping mass arrests, and because Section 18 emboldens counter-

protestors and agitators to create violent disturbances that attract excessive police

response, Plaintiffs and their members fear that when these emboldened counter-

protestors incite violence, it is Plaintiffs who will be arrested and prosecuted for

“rioting” under Section 15. Dream Defenders Decl. ¶ 31. This fear has impacted

demonstration attendance. For example, following a demonstration where a

prominent white supremacist counter-protestor not only appeared but alerted media

he would be relying on HB1 to protect him and punish non-violent demonstrators,

Northside saw its member participation at subsequent events decrease by as much

as 40%, despite its increased engagement of peacekeepers. Northside Decl. ¶¶ 15,

22, 23.

                                  III. ARGUMENT

      Courts grant a preliminary injunction where plaintiffs are: (1) “likely to

succeed on the merits,” (2) “likely to suffer irreparable harm in the absence of

preliminary relief,” (3) where “the balance of equities tips in [plaintiffs’] favor,” and

(4) the provision of interim relief “is in the public interest.” Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). “The chief function of a preliminary

injunction is to preserve the status quo until the merits of the controversy can be



                                           15
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 16 of 38




fully and fairly adjudicated.” Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am.

v. Jacksonville, Fla., 896 F.2d 1283, 1284 (11th Cir. 1990). “[T]he loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury” justifying injunctive relief. KH Outdoor, LLC v. City of Trussville,

458 F.3d 1261, 1271–72 (11th Cir. 2006) (quotations omitted).

       As outlined below, Plaintiffs satisfy all four prongs of the preliminary

injunction standard. Plaintiffs therefore ask this Court to maintain the status quo

before HB1’s passage and its criminalization of First Amendment freedoms.

A.     Plaintiffs Are Likely to Succeed on the Merits of Their Claim That
       Section 15 Is Unconstitutionally Vague and Overbroad.

       1.     Plaintiffs satisfy Article III standing and have sued the proper
              defendants.

       As a threshold matter, Plaintiffs have both organizational and associational

standing to bring this suit and have sued the proper defendants.14

       First, Plaintiffs have organizational standing under the “diversion of

resources” theory.15 E.g., Ga. Latino All. for Human Rts. v. Gov. of Ga. (GLAHR),



14
    Plaintiffs’ Opposition to Defendants’ Motions to Dismiss will more fully discuss
Plaintiffs’ standing.
15
    “In the context of this pre-enforcement challenge to a legislative enactment, the
causation element does not require that the defendants themselves have ‘caused’
[plaintiffs’] injury by their own acts or omissions in the traditional tort sense; rather
it is sufficient that the injury is directly traceable to the passage of [the Act].” Support
Working Animals, Inc. v. DeSantis, 457 F. Supp. 3d 1193, 1205 (N.D. Fla. 2020)
(emphasis added) (internal quotation marks omitted).


                                            16
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 17 of 38




691 F.3d 1250, 1259–60 (11th Cir. 2012). Each Plaintiff has suffered injury in fact

in that they have cancelled or postponed planned protest activities and have been

forced to divert resources to respond to HB1’s changes to the law. See Compl. ¶¶

12–13; id. ¶ 16; id. ¶ 19; id. ¶ 26; id. ¶¶ 29–30; id. ¶ 35; BLMA Broward Decl. ¶¶

19–20, 22–23; Chainless Change Decl. ¶¶ 12, 16, 18; Dream Defenders Decl. ¶¶ 11–

12, 17–18, 20–24, 27; Northside Decl. ¶¶ 15, 23; The Black Collective Decl. ¶¶ 8–

10, 17–19; see also GLAHR, 691 F.3d at 1259–60; Fla. State Conf. of NAACP v.

Browning, 522 F.3d 1153, 1165–66 (11th Cir. 2008). And, because each Plaintiff’s

injuries are “directly traceable to the passage of [HB1],” their injuries “would be

redressed by enjoining each provision.” See GLAHR, 691 F.3d at 1260; accord

Support Working Animals, 457 F. Supp. 3d at 1205.

      Second, Plaintiff organizations have associational standing on behalf of their

members. Not only has Plaintiffs’ speech been chilled by a reasonable fear of

enforcement of HB1—where “the injury is self-censorship,” Wilson v. State Bar of

Ga., 132 F.3d 1422, 1428 (11th Cir. 1998)—but Plaintiffs Dream Defenders,

Chainless Change, and BLMA Broward have canceled scheduled events because of

these fears. See Compl. ¶¶ 12, 19–20, 22, 25, 27; Dream Defenders Decl. ¶¶ 20, 22;

BLMA Broward Decl. ¶ 22. Members of Northside have “expressed that they will

not be able to participate in future nonviolent demonstrations due to their fear of




                                        17
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 18 of 38




unlawful arrest,” and are “afraid to speak out on social media regarding racial and

economic justice.” Compl. ¶¶ 33–34; Northside Decl. ¶¶ 17–18.

      Moreover, both the Attorney General (“AG”) and the Governor are proper

defendants. The AG’s broad law enforcement authority, including her

superintendence of state attorneys, makes her a proper defendant. See Support

Working Animals, 457 F. Supp. 3d at 1212 (holding AG proper defendant under

Young because she “wields broad statutory and common law authority to enforce

Florida law, including the authority to police compliance with Amendment 13 and

to enforce the forthcoming civil or criminal penalties”). The Governor’s authority to

mobilize the militia, which he exercised in 2020 to police the very racial justice

protests that HB1 targets, demonstrates he, too, is sufficiently connected to HB1’s

enforcement to be subject to suit. See Fla. Stat § 250.06; Compl. ¶ 37, n.2; see also

Fla. Stat. § 250.28, (authorizing Governor to mobilize the militia in response to “a

riot,” “mob,” or “unlawful assembly,” each of which is defined by HB1).

      Sheriff Defendants are also proper defendants as agents of the State of Florida

tasked with enforcing the state criminal law, including HB1. See Troupe v. Sarasota

Cty., No. 8:02-CV-53T-24MAP, 2004 WL 5572030, at *12 (M.D. Fla. Jan. 22, 2004),

aff’d, 419 F.3d 1160 (11th Cir. 2005); see L.S. by Hernandez v. Peterson, No. 18-

CV-61577, 2018 WL 6573124, at *9 (S.D. Fla. Dec. 13, 2018), aff'd sub nom. L.S.

ex rel. Hernandez v. Peterson, 982 F.3d 1323 (11th Cir. 2020) (dismissing Monell



                                         18
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 19 of 38




claim against county for actions of the Sheriff because “[i]n Florida, a county has no

authority and control over a sheriff’s law enforcement function”).

       That Defendants may not yet have enforced HB1 is of no moment. ACLU v.

Fla. Bar, 999 F.2d 1486, 1490 (11th Cir. 1993) (“[W]hen a plaintiff challenges the

constitutionality of a rule of law, it is the state official designated to enforce that rule

who is the proper defendant, even when that party has made no attempt to enforce

the rule.”).

       Accordingly, Plaintiffs have organizational and associational standing, and

have sued the proper defendants.

       2.      Section 15 is unconstitutionally vague.

       Plaintiffs are likely to succeed on the merits because Section 15 is void-for-

vagueness. “In our constitutional order, a vague law is no law at all.” United States

v. Davis, 139 S. Ct. 2319, 2323 (2019). A law “can be impermissibly vague for either

of two independent reasons. First, if it fails to provide people of ordinary intelligence

a reasonable opportunity to understand what conduct it prohibits. Second, if it

authorizes or even encourages arbitrary and discriminatory enforcement.”

Wollschlaeger v. Governor, Florida, 848 F.3d 1293, 1319–1320 (11th Cir. 2017)

(emphasis added).

       In the First Amendment context, vague laws “force potential speakers to steer

far wider of the unlawful zone than if the boundaries of the forbidden areas were



                                            19
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 20 of 38




clearly marked, thus silencing more speech [and expression] than intended.” Id. at

1320 (cleaned-up). For that alone, “standards of permissible statutory vagueness”

impacting First Amendment freedoms “are strict.” NAACP v. Button, 371 U.S. 415,

432–33 (1963).

       The first step in assessing vagueness is to construe the statutory text. Robinson

v. Shell Oil Co., 519 U.S. 337, 341 (1997). If the law is vague, then “the role of

courts . . . is not to fashion a new, clearer law to take its place, but to treat the law as

a nullity and invite [the state] to try again.” Davis, 139 S. Ct. at 2323. Under this

standard, Section 15 is undeniably void-for-vagueness.

              a.     Section 15’s ambiguity fails to provide ordinary people
                     reasonable notice of what the law prohibits.

       Section 15 has and will continue to chill Plaintiffs’ protected speech and

expression because it lends itself to varying interpretations and thus gives no fair

warning as to what it proscribes. Section 15 provides in pertinent part:

       A person commits a riot if he or she willfully participates in a violent
       public disturbance involving an assembly of three or more persons,
       acting with a common intent to assist each other in violent and
       disorderly conduct . . . .”

Fla. Stat. § 870.01(2). On its face, this language fails to warn people whether one’s

willful, peaceful participation in a demonstration is enough to demonstrate willful

participation in a “violent public disturbance” if violence occurs among three or

more others in attendance. It is unclear whether in order to be criminally liable a



                                            20
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 21 of 38




person must share a common intent to assist the assembly in violent disorderly

conduct, or whether he need only “willfully participate” in the demonstration in

which the assembly members themselves act with a “common intent to assist each

other” in violent disorderly conduct.

      If the legislature’s intent was to impose criminal liability only when a “person”

shares a common intent with “an assembly of three or more persons” to assist in

violent and disorderly conduct, such that non-violent protestors at a demonstration

are not tainted by mere proximity to violence, then Section 15 fails to make that

plain. First, as suggested above, it is unclear whether the participle modifying phrase

“acting with a common intent to assist each other in violent and disorderly conduct”

modifies only “an assembly of three or more persons,” or if it also modifies the

person who is the subject of the opening two clauses. BRYAN A. GARNER, GARNER’S

MODERN AMERICAN USAGE, 540 (2009) (“When modifying words are separated

from the words they modify, readers have a hard time processing the information.”).

Second, it is unclear whether the pronoun “each other” in the phrase “acting with a

common intent to assist each other” relates back to the “assembly” alone (the plural

subject), or both the assembly and the “person” (the singular subject). Finally,

because Section 15 does not define what it means to “willfully participate” in a

violent public disturbance, non-violent protestors will not know whether their

proximity to a violent assembly of three or more will bring them within the scope of



                                          21
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 22 of 38




what Section 15 proscribes. That, in turn, will “force potential [protestors] to ‘steer

far wider of the unlawful zone . . . than if the boundaries of the forbidden areas were

clearly marked,’ thus silencing more speech [and expression] than intended.”

Wollschlaeger, 848 F.3d at 1320.

      These textual defects create an unascertainable standard that effectively chills

speech and expression. Without fair notice of what the statute proscribes, ordinary

people fearing arrest must guess as to Section 15’s meaning and will infer, as

Plaintiffs do, that mere presence at a demonstration could subject them to liability

should violence occur nearby. Button, 371 U.S. at 433 (“The threat of sanctions may

deter their exercise almost as potently as the actual application of sanctions.”).

Indeed, the Supreme Court has held that absent fair warning, vague laws are “a trap

for the innocent.” Cramp v. Bd. of Pub. Instruction of Orange County, Fla., 368 U.S.

278, 281 (1961). Because Section 15 provides no fair notice of what it proscribes, it

is void-for-vagueness and must be enjoined.

             b.     Section 15’s ambiguity authorizes and encourages arbitrary
                    and discriminatory enforcement.

      The legislature’s failure to clearly provide notice under Section 15—namely,

what constitutes a “riot” in the context of a demonstration, who must share a

“common intent to assist each other in violent and disorderly conduct,” and what it

means to “willfully participate”—gives police discretion to subjectively determine

how, when, and against whom to apply Section 15. This both authorizes and


                                          22
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 23 of 38




encourages arbitrary enforcement. Without ascertainable standards to govern its

enforcement, Section 15 fundamentally undermines the relationship between

government and citizens by delegating legislative power to police and giving police

the freedom “to pursue their personal predilections” and discriminate as they choose.

Kolender v. Lawson, 461 U.S. 352, 358 (1983).

      Given that HB1 was enacted following mass protests against police killings

of Black people and was promoted as the strongest “pro-law enforcement piece of

legislation in the country,”16 the danger that Section 15 will be selectively applied

against Plaintiffs is substantial. Remarks by the Governor and other lawmakers in

promoting this law, only highlight this risk. For example, while promoting the then-

proposed bill on Fox News in September 2020, Governor DeSantis referred to

detractors of the bill as “people on the far left” who are “anti-police” and “believe

in defunding the police.17 Representative Learned remarked he and Fernandez-

Barquin, “just have different interpretations of that phrase.... [I]f we have different

interpretations . . . then judges, states attorneys, and police on the street will have

different interpretations of that phrase as well.”18 And, a key supporter of the bill,


16
   Gov. DeSantis Signs Florida’s ‘Anti-Riot’ Bill into Law, supra note 5.
17
   Gov. Ron DeSantis joins ‘Tucker Carlson Show’, Facebook (Sept. 22,
2020) https://www.facebook.com/watch/?v=356894608832351.
18
    Video: Mar. 10, 2021, H. Judiciary Committee at 2:07:53–2:08:28,
https://thefloridachannel.org/videos/3-10-21-house-judiciary-committee/ (emphasis
added).

                                          23
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 24 of 38




Representative Fernandez-Barquin acknowledged HB1’s risk of racially disparate

enforcement.19

      “Unless narrowed by interpretation, [Section 15’s susceptibility to multiple

interpretations will] encourage erratic administration [by police]; individual

impressions [will] become the yardstick of action, and result in regulation in

accordance with the beliefs of the individual rather than regulation by law.”

Interstate Circuit, Inc. v. City of Dallas, 390 U.S. 676, 685 (1968) (cleaned-up).

Section 15 must therefore be enjoined.

      3.     Section 15 is unconstitutionally overbroad.

      Plaintiffs are also likely to succeed on the merits because Section 15 is fatally

overbroad and criminalizes a substantial amount of protected speech. The provisions

vagueness authorizes and encourages law enforcement to supply their own

interpretation of the provision, and allows them to thus round-up as many persons at

a protest, including non-violent protestors, as they desire anytime violence occurs

among three or more persons. Section 15 is thus overbroad and must be enjoined.20


19
   Video: Jan. 27, 2021, H. Criminal Just & Pub. Safety Subcomm. Hearing at 30:10–
30:47, https://thefloridachannel.org/videos/1-27-21-house-criminal-justice-public-
safety-subcommittee/.
20
   HB1 is also viewpoint discriminatory and therefore subject to strict scrutiny. E.g.,
Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 164 (2015); see RAV v. City of St. Paul,
Minn., 505 U.S. 377, 382 (1992). However, Plaintiffs are not asking this Court to
reach that determination here. As will be demonstrated in this litigation, Defendants
cannot meet their burden of establishing Section 15 is necessary to serve a
compelling government interest and narrowly tailored to that end.

                                          24
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 25 of 38




Ashcroft v. Free Speech Coalition (“Free Speech Coalition”), 535 U.S. 234, 244–55

(2002).

      The Supreme Court has repeatedly invalidated overbroad laws such as Section

15 within the First Amendment’s “vast and privileged sphere.” See, e.g., id. (striking

the Child Pornography Prevention Act of 1996 in part because the “overbreadth

doctrine prohibits the Government from banning unprotected speech if a substantial

amount of protected speech is prohibited or chilled”); Keyishian v. Bd. of Regents of

Univ. of State of N.Y., 385 U.S. 589, 605–10 (1967) (finding law making membership

to the Communist Party, “unaccompanied by specific intent to further the unlawful

goals of the organization,” overbroad, and prima facie evidence of categorical

disqualification from state employment). The Supreme Court has used this remedy

where the threat of enforcement of an overbroad law deters First Amendment

freedoms, especially when the risk of criminal penalties exists. See, e.g., Virginia v.

Hicks, 539 U.S. 113, 119 (2003).

      As with vagueness, the “first step in overbreadth analysis is to construe the

challenged statute” and assess “whether the statute, as [the Court has] construed it,

criminalizes a substantial amount of protected expressive activity.” United States v.

Williams, 553 U.S. 285, 293, 297 (2008). When interpreting a statute, “courts must

presume that a legislature says in a statute what it means and means in a statute what

it says there.” Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992). The court



                                          25
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 26 of 38




next must consider whether “the unconstitutional portion” is “severable” from the

remainder; if so, only that portion “is to be invalidated.” United States v. Miselis,

972 F.3d 518, 531 (4th Cir. 2020) (quoting New York v. Ferber, 458 U.S. 747, 769

n.24 (1982)). Plaintiffs are likely to succeed on the merits under this framework.

             a.    Section 15 can be reasonably understood to criminalize a
                   substantial amount of First Amendment protected activity.

      “Because First Amendment freedoms need breathing space to survive,

government may regulate in the area only with narrow specificity.” Button, 371 U.S.

at 433; Gooding v. Wilson, 405 U.S. 518 (1972). “In the First Amendment context,”

“a law may be invalidated as overbroad if a substantial number of its applications

are unconstitutional, judged in relation to the statute’s plainly legitimate sweep.”

United States v. Stevens, 559 U.S. 460, 473 (2010) (quotations omitted).

      Section 15 can reasonably be interpreted to mean a person committing a riot

is not required to have the same intent as the “assembly of three or more persons,”

because the participle modifying phrase “acting with a common intent to assist each

other in violent and disorderly conduct” could reasonably be read as relating back

only to the “assembly of three or more persons.” See Lockhart v. United States, 577

U.S. at 347, 351 (2016) (Under the “rule of the last antecedent,” “a limiting clause

or phrase . . . should ordinarily be read as modifying only the noun or phrase that it

immediately follows.”); SCALIA & GARNER, READING LAW: THE INTERPRETATION OF

LEGAL TEXTS, 140, 144–46, 152–53 (2012).


                                         26
       Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 27 of 38




         The court may also look to a statute’s legislative history to derive meaning.

Watt v. Alaska, 451 U.S. 259, 265–66 (1981). Here, the primary substantive change

the Florida legislature made by enacting Section 15 was to substantially expand the

how the definition of “riot” may be interpreted: it may now be read to reach not only

those with the “common intent” to commit violence, but also those who willfully

participate in a disturbance that turns violent—even if they were not aware of, and

never intended to commit, any violence themselves.21 See supra § II.A; Fla. Stat. §

870.01(2) (2021).

         There is a credible threat that this overbroad interpretation will be applied by

police against Plaintiffs. Such application of the common intent of “an assembly of

three or more persons” engaged in disorderly conduct to all individuals present at a

protest renders non-violent protestors guilty-by-association and holds them

criminally responsible for the bad acts of other persons. This expansive reach

blatantly violates the First Amendment.

                      b.    Guilt-by-association laws are unconstitutional.

         Guilt-by-association has been repeatedly condemned by the Supreme Court,

which has long recognized that “disorderly assembly” laws permitting unwitting

criminal liability are unconstitutional. See Coates v. Cincinnati, 402 U.S. 611, 614

n.4 (1971) (quoting decision striking down a disorderly assembly ordinance because


21
     Compare Fla. Stat. § 870.01(2), with Beasley, 317 So.2d at 752.

                                            27
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 28 of 38




“[a]nyone could become an unwitting participant in a disorderly assembly, and suffer

the penalty consequences”); see also De Jonge v. State of Oregon, 299 U.S. 353,

364–65 (1937) (rejecting state criminal syndicalism statute and concluding,

“peaceable assembly for lawful discussion cannot be made a crime”).

      A “blanket prohibition of association with a group having both legal and

illegal aims” would present “a real danger that legitimate political expression or

association would be impaired.” Scales v. United States, 367 U.S. 203, 229 (1961).

Such a law results in the kind of guilt-by-association found unconstitutional in

NAACP v. Claiborne Hardware Co., where the Supreme Court reversed a civil

judgment against the NAACP and its members for boycotting white merchants, even

though some participants advocated for or engaged in violence. 458 U.S. 886, 908

(1982). “The right to associate does not lose all constitutional protection merely

because some members of the group may have participated in conduct or advocated

doctrine that itself is not protected.” Id. Instead, “[f]or liability to be imposed by

reason of association alone, it is necessary to establish that the group itself possessed

unlawful goals and that the individual held a specific intent to further those illegal

aims.” Id. at 920 (emphasis added); see also Scales, 367 U.S. at 229 (finding that to

punish group association, there must be “clear proof that a defendant specifically

[intends] to accomplish [the aims of the organization] by resort to violence”). Such

intent must be judged “according to the strictest law,” lest “one in sympathy with the



                                           28
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 29 of 38




legitimate aims of such an organization, but not specifically intending to accomplish

them by resort to violence, might be punished for his adherence to lawful and

constitutionally protected purposes, because of other and unprotected purposes

which he does not necessarily share.” Noto v. United States, 367 U.S. 290, 299–300

(1961).

      As observed above, a fair reading of Section 15’s plain language—indeed,

how Plaintiffs have interpreted it and acted in response—reveals that an individual

risks arrest and criminal prosecution for committing a riot even when they lack the

specific intent to both further and participate in any illegal activity. Contra

Keyishian, 385 U.S. at 606–07. Thus, the fear of guilt-by-association is not mere

speculation under Section 15. Indeed, as bill sponsor Representative Fernandez-

Barquin acknowledged, Section 15 ensures criminal “responsibility is split amongst

the group.”22 By exposing individuals to arrest and prosecution for exercising

constitutional rights when violence occurs solely due to others’ intentions, Section

15 “infringes unnecessarily on protected freedoms [and] rests on the doctrine of

‘guilt by association’ which has no place here.” Elfbrandt v. Russell, 384 U.S. 11, 19

(1966) (citing Schneiderman v. United States, 320 U.S. 118, 136 (1943)).




22
  Video: Jan. 27, 2021, H. Criminal Just & Pub. Safety Subcomm. Hearing at 04:00-
04:25, https://thefloridachannel.org/videos/1-27-21-house-criminal-justice-public-
safety-subcommittee/.

                                         29
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 30 of 38




      Punishing associational activity based on the unlawful aims of others is

exactly what Section 15 does and was intended to do. In the summer of 2020, largely

peaceful protests were on few occasions interrupted by violent or disorderly conduct.

Although some of this violence was instigated by counter-protestors23 or police24

(and condemned by organizers), many people were arrested, including peaceful

protestors swept up by police in the fray.25 Section 15 now expressly legalizes such

arrests. It empowers police to target individuals engaged in protected speech and

assembly, regardless of whether they intentionally commit violence or are—

knowingly or unknowingly—merely in the vicinity of such violence. As detailed

above, the fear of wrongful arrest posed by Section 15 has chilled Plaintiffs’ speech

and expression. The further chilling of Plaintiffs’ and others’ First Amendment




23
   Grace Hauck, Cars Have Hit Demonstrators 104 Times Since George Floyd
Protests    Began,     USA       Today    (Sept.    27,    2020      6:55     PM),
https://www.usatoday.com/story/news/nation/2020/07/08/vehicle-ramming-attacks-
66-us-since-may-27/5397700002/; Ari Weil, Protesters Hit By Cars Recently
Highlight A Dangerous Far-Right Trend In America, NBC News (July 12, 2020
11:24 AM), https://www.nbcnews.com/think/opinion/seattle-protester-hit-car-latest-
casualty-dangerous-far-right-trend-ncna1233525.
24
   Sarah Blaskey, She Returns to Where She Was Struck in The Eye by Police. Her
New Cause: Fight ‘Jim Crow’ Bills, Miami Herald, (Feb. 26, 2021 5:05 PM),
https://www.miamiherald.com/news/local/community/broward/article249526205.h
tml.
25
   Dan Sullivan, Hillsborough declines to prosecute 67 arrested in protests, Tampa
Bay                Times               (Jun.              15,                2020),
https://www.tampabay.com/news/hillsborough/2020/06/15/hillsborough-declines-
to-prosecute-67-arrested-in-protests/.

                                         30
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 31 of 38




activity is especially likely considering the hefty sanctions Florida has enacted. See

Button, 371 U.S. at 433 (“The threat of sanctions may deter their exercise almost as

potently as the actual application of sanctions.”). Section 15 must therefore be

enjoined as overbroad.

       To the extent Defendants contend the correct reading of Section 15 is any

narrower, Plaintiffs require a judicially enforceable way to rely on this interpretation.

However, because the plain language of Section 15 indicates participation in a

“violent public disturbance” is enough for criminal liability when an assembly of

three or more other persons engage in disorderly conduct, the provision cannot be

saved with a limiting construction. See Brayshaw v. City of Tallahassee, Fla., 709 F.

Supp. 2d 1244, 1250 (N.D. Fla. 2010) (“Courts should not rewrite a law to conform

it to constitutional requirements, for doing so would constitute a serious invasion of

the legislative domain and sharply diminish Congress’s incentive to draft a narrowly

tailored law in the first place.”).

       4.     The proscription of First Amendment freedoms is not severable
              from the remainder of Section 15.

       Severability of state legislative provisions is “a matter of state law.” Leavitt v.

Jane L., 518 U.S. 137, 139 (1996). Under Florida’s settled severability principles,

the proscription of constitutionally protected speech, expression, assembly, and

association cannot be severed from Section 15, requiring its wholesale invalidation.

       Florida’s test for the severability of legislative enactments is as follows:


                                           31
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 32 of 38




      When a part of a statute is declared unconstitutional the remainder of
      the act will be permitted to stand provided: (1) the unconstitutional
      provisions can be separated from the remaining valid provisions, (2) the
      legislative purpose expressed in the valid provisions can be
      accomplished independently of those which are void, (3) the good and
      the bad features are not so inseparable in substance that it can be said
      that the Legislature would have passed the one without the other and,
      (4) an act complete in itself remains after the invalid provisions are
      stricken.

Smith v. Dep’t of Ins., 507 So. 2d 1080, 1089 (Fla. 1987) (citations omitted).

      Section 15 cannot satisfy even the first prong of Smith’s test, because its overly

broad language cannot be excised. Rather, saving Section 15 would require this

Court to engraft additional language into its text to limit the criminal intent element

in a way the statute is not written. Any such redrafting would contravene Florida

law. See Schmitt v. State, 590 So. 2d 404, 414 (Fla. 1991) (a court may not “read [an

element] into a statute that plainly lacks one” due to “Florida’s strong adherence to

a strict separation of powers doctrine”) (citing Fla. Const. art. II, § 3); see also

Westphal v. City of St. Petersburg, 194 So. 3d 311, 313–14 (Fla. 2016); Richardson

v. Richardson, 766 So. 2d 1036, 1042 (Fla. 2000). Florida’s Constitution requires

precise drafting by the legislature, not legislation rewritten by the judiciary. Schmitt,

590 So. 2d at 414. Because virtually all of Section 15 relies on § 870.01(2)’s

expansive definition of “riot,” the provision should be enjoined in its entirety.

B.    Plaintiffs Will Suffer Irreparable Harm Without Court Intervention.




                                           32
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 33 of 38




      The vagueness and overbreadth of Section 15 has already caused Plaintiffs

irreparable harm and will continue to do so absent injunctive relief. “[T]he loss of

First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” KH Outdoor, LLC, 458 F.3d at 1271–72. The

“rationale behind these decisions [is] that chilled free speech . . . , because of [its]

intangible nature, could not be compensated for by monetary damages; in other

words, plaintiffs could not be made whole.” Scott v. Roberts, 612 F.3d 1279, 1295

(11th Cir. 2010) (quotations omitted). “[A]n actual injury can exist when the plaintiff

is chilled from exercising her right to free expression or forgoes expression in order

to avoid enforcement consequences.” Wilson, 132 F.3d at 1428 (quotations omitted).

      Here, Plaintiffs are presented with an untenable choice: either forego

exercising their First Amendment rights or face the threat of criminal sanctions for

exercising such rights. As discussed in Section C, supra, Plaintiffs and their

members have self-censored for fear of arrest and prosecution under HB1 should

they engage in protest. The Dream Defenders and BLMA Broward both canceled

scheduled events because of fear of subjecting their members to arrest. Dream Def.

Decl. ¶¶ 20, 23; BLMA Broward Decl. ¶ 22. Chainless Change has stopped engaging

in direct action altogether. Chainless Change Decl. ¶ 12. And members of the

NAACP Florida State Conference have self-censored on an individual level to avoid

potential criminal exposure. Rattigan Decl. ¶¶ 7-10; Vilfrard Decl. ¶¶ 12-13.



                                          33
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 34 of 38




       This infringement upon Plaintiffs’ First Amendment rights is a substantial

injury that cannot be remedied by monetary damages, KH Outdoor, LLC, 458 F.3d

at 1271–72, and will not abate until HB1 is enjoined. Plaintiffs are accordingly

entitled to injunctive relief.

C.     Plaintiffs’ Injury Without Injunctive Relief Outweighs Any Potential
       Harm To Defendants, And The Requested Injunction Is In The Public
       Interest.

       Plaintiffs’ injury absent injunctive relief—i.e., the continued infringement of

their First Amendment rights—is plainly substantial, whereas Defendants will suffer

no hardship if they are enjoined from enforcing Section 15, primarily because pre-

Section 15 law already allows Defendants to arrest and prosecute those who engage

in rioting.26 The Eleventh Circuit has held that “even a temporary infringement

of First Amendment rights constitutes a serious and substantial injury, and the

[defendant] has no legitimate interest in enforcing an unconstitutional ordinance.”

Id. at 1272.




26
   When “[t]he nonmovant [on a motion for preliminary injunction] is the
government, [] the third and fourth requirements—‘damage to the opposing party’
and ‘public interest’—can be consolidated.” Otto v. City of Boca Raton, Fla., 981
F.3d 854, 870 (11th Cir. 2020); see also McMahon v. City of Panama City Beach,
180 F. Supp. 3d 1076, 1111 (N.D. Fla. 2016) (“When the state is a party, the[]
considerations [for ‘the threatened injury outweighing whatever damage the
injunction may cause’ and the ‘injunction being in the public interest’] are largely
the same.”).

                                          34
     Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 35 of 38




      The injunction sought by Plaintiffs supports the public interest because

“the public interest is always served in promoting First Amendment values.”

Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1276 (11th Cir. 2001); see

also Fla. Businessmen for Free Enter. v. City of Hollywood, 648 F.2d 956, 959 (5th

Cir. Unit B June 1981) (“The public interest does not support the city’s expenditure

of time, money, and effort in attempting to enforce an ordinance that may well be

held unconstitutional.”).

      Meanwhile, Defendants will not be harmed if the injunction is granted. First,

“a state is in no way harmed by issuance of a preliminary injunction which prevents

the state from enforcing restrictions likely to be found unconstitutional. If anything,

the system is improved by such an injunction.” Centro Tepeyac v. Montgomery

County, 722 F.3d 184, 191 (4th Cir. 2013). Second, before HB1, Florida law already

proscribed the crime of “riot” (along with a variety of other violent offenses).27

Defendants will therefore still possess the necessary tools to regulate violent and

disorderly conduct should the injunction issue.

      Because a preliminary injunction is needed to protect Plaintiffs’ exercise of

their First Amendment rights, would serve the public interest, and would not harm

Defendants, this Court should grant Plaintiffs’ requested relief.



27
  See Fla. Stat. §§ 784.011, 784.021, 784.03, 784.045, 784.07, 806.13, 812.014,
810.02, 876.52.

                                          35
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 36 of 38




                              IV. CONCLUSION

      For the foregoing reasons, Plaintiffs ask this Court to issue a preliminary

injunction against Section 15 of HB1.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(f)

      I hereby certify that this Memorandum of Law contains 7,958 words.



Dated: July 14, 2021                     Respectfully submitted,

                                         /s/ Max Gaston
                                         Max Gaston


NAACP LEGAL DEFENSE AND                  COMMUNITY JUSTICE PROJECT,
EDUCATIONAL FUND, INC.                   INC.

/s/ Rachel M. Kleinman                   /s/ Alana Greer
Rachel M. Kleinman*                      Alana Greer
rkleinman@naacpldf.org                   Florida Bar No. 92423
Morenike Fajana*                         alana@communityjusticeproject.com
mfajana@naacpldf.org                     Berbeth Foster
40 Rector Street, 5th Floor              Florida Bar No. 83375
New York, NY 10006                       berbeth@communityjusticeproject.com
Telephone: (212) 965-3709                Denise Ghartey
Facsimile: (212) 226-7592                Florida Bar No. 1019211
-and-                                    denise@communityjusticeproject.com
Georgina C. Yeomans*                     Miriam Haskell
gyeomans@naacpldf.org                    Florida Bar No. 069033
700 14th Street NW, Suite 600            miriam@communityjusticeproject.com
Washington, DC 20005                     3000 Biscayne Blvd.
Telephone: (202) 216-2721                Suite 106
Facsimile: (202) 682-1312                Miami, Florida 33137
                                         Telephone: (305) 907-7697




                                        36
   Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 37 of 38




AMERICAN CIVIL LIBERTIES                   AKIN GUMP STRAUSS HAUER &
UNION FOUNDATION OF                        FELD LLP
FLORIDA, INC.
                                           /s/ Joseph L. Sorkin
/s/ Anya A. Marino                         Joseph L. Sorkin**
Anya A. Marino                             jsorkin@akingump.com
Florida Bar No. 1021406                    Anne M. Evans**
amarino@aclufl.org                         aevans@akingump.com
Max H. Gaston*                             Erica E. Holland*
mgaston@aclufl.org                         eholland@akingump.com
Daniel B. Tilley                           One Bryant Park
Florida Bar No. 102882                     New York, New York 10036
dtilley@aclufl.org                         Telephone: (212) 872-1000
Nicholas Warren                            Facsimile: (212) 872-1002
Florida Bar No. 1019018                    -and-
nwarren@aclufl.org                         Steven H. Schulman*
4343 West Flagler Street, Suite 400        sschulman@akingump.com
Miami, Florida 33134                       James E. Tysse*
Telephone: (786) 363-2700                  jtysse@akingump.com
Telephone: (786) 363-2707                  Caroline L. Wolverton**
                                           cwolverton@akingump.com
                                           Robert S. Strauss Tower
                                           2001 K Street N.W.
                                           Washington, D.C. 20006
                                           Telephone: (202) 887-4000
                                           Facsimile: (202) 887-4288
                                           -and-
                                           Nicholas E. Petree*
                                           npetree@akingump.com
                                           1111 Louisiana Street, 44th Floor
                                           Houston, Texas 77002-5200
                                           Telephone: (713) 220-5800
                                           Facsimile: (713) 236-0822


Counsel for Plaintiffs
*Admitted pro hac vice
** Pro Hac Vice Applications to be filed




                                       37
    Case 4:21-cv-00191-MW-MAF Document 65 Filed 07/14/21 Page 38 of 38




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 14th day of July, 2021 a copy of this

document was filed electronically through the CM/ECF system and furnished by

email to all counsel of record.

                                      /s/ Anya A. Marino
                                      Anya A. Marino




                                     38
